DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/06/2021 has been entered.
Disposition of claims: 
Claim 20 has been added.
Claims 1-20 are pending.
Claims 1, 4-6, 11, and 13-14 have been amended.
The amendments to claim 13 have overcome the objection of claim 13 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claim 14 have overcome the rejection of claim 14 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 1 have overcome the rejection of claims 1-6, 8, 10, and 12-19 under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0329508 A1, hereafter Saito) as evidenced by Park et al. (WO 2016/208873 A1, hereafter Park) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 34 through the fourth paragraph of page 36 of the reply filed 10/06/2021 regarding the rejections of claims 1-6, 8, 10, and 12-19 under 35 U.S.C. 103 as being unpatentable over Saito as evidenced by Park set forth in the Office Action of 7/6/2021 have been considered. 
Applicant argues that the amended claims overcome the rejections. 
The rejections have been withdrawn, rendering the arguments moot.
Applicant’s arguments see the last paragraph of page 36 through the first paragraph of page 39 of the reply filed 10/06/2021 regarding the rejections of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1) in view of Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi) set forth in the Office Action of 7/6/2021 have been considered. 
Applicant argues that the Office’s statement on page 14 of the Office Action is incorrect and any conclusion based on the same are also incorrect. One of ordinary skill in the art would not have been motivated to replace the phenyl (marked by the dashed circle in the figure below) in Compound D-74 with fluorenyl in Compound 23 of Takiguchi. 

    PNG
    media_image1.png
    304
    293
    media_image1.png
    Greyscale

Respectfully, the Examiner does not agree.
The Examiner stated that Compounds D-88 through D-90, D98, and D-100 are directed to the general formula 101 of Park (paragraph 64 of page 14 of the last office action). The Examiner further stated that Compound D-74 is directed to the formula 101 wherein fusion of the substituents substituted to the phenyl ring (marked by the dashed circle above) is taught by Park.
On the other hand, Applicant states that Compound D-88 through D-90, D98, and D-100 are direct to the general formula 103 of Park (lines 1-2 of page 37 of Applicant’s Remarks). Applicant further states that Compound D-74 meets all limitations of formula 101 (line 9 of page 37 of Applicant’s Remarks), wherein fusion of the substituents substituted to the phenyl ring (marked by the dashed circle above) is not taught by Park.
First of all, regardless Park explicitly states that the substituents at R106 to R109 of formula 101 of Park allowed to be linked to form a ring or not, Park does not criticize, discredit, or otherwise discourage the substituents at R106-R109 of formula 101 to be linked to form a ring. While there is no teaching-away statement by Park, there are teaching and suggestions to teach the benefit of the substitution of the phenyl group (marked by the dashed circle above) by a fluorene group in the disclosure of Takiguchi.
Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
Therefore, an ordinary skill in the art would be motivated to replace the phenyl ring directly bonded to the Ir in the Compound D-74 of Park (marked by the dashed circle above) with a dimethylfluorene group of Compound 23 of Takiguchi, based on the teaching of Takiguchi.
For at least this reason, the applicant’s argument is not found to be persuasive.
Secondly, the Examiner interpreted that Compound D-74 is directed to the formula 101 of Park in the Office Action (paragraph 64 of page 14). However, the limitation of the formula 103 of Park ([128]) can also encompass the Compound D-74 of Park. 

    PNG
    media_image2.png
    193
    446
    media_image2.png
    Greyscale

Park discloses that L can be phenylpyridine ligand ([130]); e can be 1 ([136]); R120 to R123 can be hydrogen or a substituted or unsubstituted C6-C30 aryl such as a phenyl ([132]); R124 to R127 can be hydrogen, a substituted or unsubstituted C1-C30 alkyl, a substituted or unsubstituted C6-C30 aryl ([133]); R124 to R127 can be linked to an adjacent substituent to form a (hetero)aromatic ring such as fluorene ([133]). Therefore, the Compound D-74 of Park is encompassed by the formula 103 of Park. 
Park does teach that the phenyl ring directly bonded to the Ir in the Compound D-74 of Park (marked by the dashed circle above) can have substituents such as a phenyl group and an isopropyl group. Park further teaches the phenyl and isopropyl substituents can be linked to form a ring. When adjacent phenyl and isopropyl groups substituted to the phenyl ring directly bonded to the Ir in the Compound D-74 of Park are linked to form a ring, the resultant compound becomes same as the Metal complex of Park as modified by Takiguchi (paragraph 74 of page 17 of the last Office Action) which reads on the claimed compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that one of ordinary skill in the art would not have been motivated to modify Compounds D-88 to D-90 of Park based on the teaching of Takiguchi.
Respectfully, the Examiner does not agree.
The Examiner rejected the claims based on the Compound D-74 of Park not Compound D-88 to D-90 of Park.

    PNG
    media_image3.png
    298
    289
    media_image3.png
    Greyscale

The Compound D-74 of Park does not contain a dibenzo ring structure (i.e. fluorene) at the position where the phenyl ring (marked in the figure above) is positioned.
Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
Therefore, an ordinary skill in the art would be motivated to replace the phenyl ring directly bonded to Ir in the Compound D-74 of Park with a fluorene group, based on the teaching of Takiguchi.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Objections
Claim 14 is objected to because of the following informalities: 
Applicant recites “The device of claim 13, wherein an organic layer is an emissive layer and the metal complex is an emitter”. It should be “The device of claim 13, wherein the organic layer is an emissive layer and the metal complex is an emitter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1) in view of Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi).
Regarding claims 1-8 and 10-12, Park discloses a metal complex having general structure of formula 101 ([125]) and exemplifies a compound D-74 (“phosphorescent dopant” in [138]), as shown below.

    PNG
    media_image4.png
    377
    668
    media_image4.png
    Greyscale

In formula 101, R100 can be hydrogen; R101 to R109 can be hydrogen, an unsubstituted C1-C30 alkyl, a substituted or unsubstituted C6-C30 aryl ([132]). 
It is noted that there should be typographic error in describing the limitation of R106 to R109 of formula 101 and the limitation of R124 to R127 of formula 103 ([124]-[133]). Park discloses R124 through R127 of formula 103 can form a substituted or unsubstituted mono- or polycyclic (C3-C30) alicyclic, aromatic, or heteroaromatic ring, e.g. fluorene, dibenzothiophene, or dibenzofuran ([133]). It appears that Park does not discloses the ring fusion option for the substituents R106 to R109 of formula 101; however, the ring fusion option described for R124 to R127 should be applied to R106 to R109. Park exemplifies compounds (e.g. D-88 through D-90, D-120 to R123 positions of formula 103 ([132]-[133]). Therefore, those example compounds must be directed to formula 101 and the ring fusion option described for R124 to R127 ([133]) must be similarly applied to R106 to R109 of formula 101.
Park discloses an organic electroluminescent device (OLED in [171]; Device Example 1-1 in Table 1) comprising an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Compound D-74), an electron transport layer, and a cathode (Al).
Park does not exemplifies substituents at R107 and R108 to form a fluorene unit; however, Park does teach R107 and R108 can be each unsubstituted C1-C30 alkyl or a substituted or unsubstituted C6-C30 aryl, and adjacent substituents can form a substituted or unsubstituted mono- or polycyclic (C3-C30) alicyclic, aromatic, or heteroaromatic ring, e.g. fluorene, as outlined above.
A dimethylfluorene (the bottom unit of the ligand of the complex shown below) is a known structure as evidenced by Takiguchi (formula (5) in [041]; “Compound No. 23” in [137]-[142]).

    PNG
    media_image5.png
    253
    428
    media_image5.png
    Greyscale

Furthermore, Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound D-74 of Park by substituting the benzene ring which is connected to both pyridine and Ir of the diphenylpyridine ligand (the left-hand side ligand of Compound D-74; also marked by a dashed circle in the figure above) with a dimethylfluorene, as taught by Park and Takiguchi.
The motivation of doing so would provide the metal complex with control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification, as taught by Takiguchi.
Furthermore, Park teaches adjacent substituents at R106 to R109 of formula 101 of Park can form a fluorene structure. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the substituents hydrogen R107 and R108 positions of formula 101 with isopropyl and phenyl, respectively to form a fused ring (i.e. dimethylfluorene) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Park exemplifies fluorene as well as dibenzofuran and dibenzothiophene. The 
The modification provides the following metal complex.

    PNG
    media_image6.png
    379
    683
    media_image6.png
    Greyscale

The metal complex of Park as modified by Takiguchi comprises a ligand La (left side ligand in the figure above) has identical structure as Applicant’s Formula 1, wherein R4 is no substitution; R1, R2, R3, and R4 are each independently hydrogen; X is CRR’; R and R’ are each a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (methyl), meeting all the limitations of claim 1.
The modification also provides an organic electroluminescent device comprising an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), 
The metal complex of Park as modified by Takiguchi, wherein the metal is Ir, meeting all the limitations of claims 2-3.
The metal complex of Park as modified by Takiguchi, wherein the metal complex has the formula of M(La)m(Lb)n(Lc)q, wherein m is 1; n is 2; q is 0; Lb is 
    PNG
    media_image7.png
    140
    77
    media_image7.png
    Greyscale
; Ra and Rb represent no substitution, meeting all the limitations of claim 4.
The metal complex of Park as modified by Takiguchi, wherein the metal complex has the formula of M(La)m(Lb)n, wherein m is 1; n is 2; Lb is 
    PNG
    media_image7.png
    140
    77
    media_image7.png
    Greyscale
; Ra and Rb represent no substitution, meeting all the limitations of claim 5.
The metal complex of Park as modified by Takiguchi, wherein the metal complex has the formula of M(La)m(Lb)n, wherein m is 1; n is 2; Lb is Formula 2, wherein Ra and Rb represent no substitution, meeting all the limitations of claim 6.
The metal complex of Park as modified by Takiguchi, wherein R1, R2, R3, R4, Ra, and Rb are each hydrogen, meeting all the limitations of claims 7-8.
The metal complex of Park as modified by Takiguchi, wherein the complex has the formula of IrLa(Lb)2, meeting all the limitations of claim 10
The metal complex of Park as modified by Takiguchi, wherein the ligand La is La1, wherein R1, R2, and R3 are each H; and X is C(CH3)2, meeting all the limitations of claim 11.
The metal complex of Park as modified by Takiguchi, wherein the ligand Lb is Lb1, meeting all the limitations of claim 12.
Regarding claim 9, the metal complex of Park as modified by Takiguchi and the organic electroluminescent device of Park as modified by Takiguchi read on all the limitations of claims 1-8 and 10-12 as outlined above.
The metal complex of Park as modified by Takiguchi, wherein the substituent at R2 position which is hydrogen does not read on the limitation of claim 9; however, Park does teach R103 of formula 101 can be an unsubstituted C1-C30 alkyl ([132]). 
Furthermore, Park exemplifies a methyl at R103 position of formula 101 in Compound D-88 and D-144 ([149], [157]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Park as modified by Takiguchi by further substituting the hydrogen at the R108 position of Park’s formula 101 (equivalent to R2 of Applicant’s Formula 1) with a methyl group, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, hydrogen and a methyl group are known substituents at the substitution position R108 of Park’s formula 101; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select 
The modification provides a metal complex whose structure is same as the metal complex of Park as modified by Takiguchi as shown above, except the substituent at R2 position being a methyl group, meeting all the limitations of claim 9.
Regarding claims 13-19, the metal complex of Park as modified by Takiguchi and the organic electroluminescent device of Park as modified by Takiguchi read on all the limitations of claims 1-8 and 10-12 as outlined above.
The organic electroluminescent device comprises an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Metal complex of Park as modified by Takiguchi), an electron transport layer, and a cathode (Al), wherein the dopant is an emitter and the emissive layer is an organic layer, meeting all the limitations of claims 13-16.
The organic electroluminescent device of Park as modified by Takiguchi, wherein the host compound (Compound H1-1) comprises carbazole or indolocarbazole, meeting all the limitations of claims 17-18.
The organic electroluminescent device of Park as modified by Takiguchi, wherein the emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Metal complex of Park as modified by Takiguchi) is a formulation, meeting all the limitations of claim 19.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1, hereafter Xia) in view of Kim et al. (“Dendritic Ir(III) complexes functionalized with triphenylsilylphenyl groups: Synthesis, DFT calculation and comprehensive structure-property correlation”, J. Mater. Chem. 2009, vol. 19, page 8347-8359, hereafter Kim).
Regarding claims 1 and 20, Xia discloses a metal complex having general structure of Formula I ([016]-[017]) and exemplifies Compound 26 ([067]), as shown below.

    PNG
    media_image8.png
    337
    735
    media_image8.png
    Greyscale

In the ligand containing the benzo-fused 5-membered ring structure of the Formula I of Xia (i.e. Formula II in [017]), X can be NR; R can be alkyl; and R1 through R4 can be hydrogen, alkyl or aryl.
The carbazolylpyridine ligand of the Compound 26 Xia has similar structure as the ligand of Formula 1 of the instant claim 1. The only difference is that the Compound 26 of Xia does not contain a substituted phenyl group at the position 4 of the pyridine ring (marked by an arrow in the figure above); however, Xia does teach an aryl group can be substituted at that substitution position (R1 of Formula II in [017]).
Kim discloses Ir complex (Compound 1 – Ir(ppyTPS)3 in Scheme 1) used as a phosphorescent emitter of an organic light emitting device (page 8355, column 2, paragraph 1; and Conclusion on page 8356).

    PNG
    media_image9.png
    235
    455
    media_image9.png
    Greyscale

Kim teaches that introduction of suitable dendritic structures at the periphery of the coordination environment can protect the emission center and provide sufficient solubility and enhance charge transport property (page 8348, column 1, paragraph 2).
Kim further teaches that triphenylsilyphenyl substituents greatly enhance the thermal stability of the Ir complex (Abstract); enhance solubility and phase homogeneity (the second paragraph of column 1 through the first paragraph of column 2 of page 8350); and successfully control the hazardous intermolecular interaction to reduce luminescence quenching (Conclusion on page 8356).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 26 of Xia by substituting the triphenylsilylphenyl group to the position 4 of the pyridine ring of the carbazolylpyridine ligand of Compound 26 of Xia, as taught by Xia.
The motivation of doing so would have been to enhance charge transport property, thermal stability, solubility, and phase homogeneity, and successfully control the hazardous intermolecular interaction to reduce luminescence quenching, as taught by Kim.
Furthermore, Xia teaches an aryl group can be substituted at the position 4 of the pyridine ring of the carbazolylpyridine ligand. The triphenylsilylphenyl is an aryl group (i.e. a substituted aryl group). The modification would have been a combination of prior art elements according to 
The modification provides the following metal complex.

    PNG
    media_image10.png
    462
    711
    media_image10.png
    Greyscale

The metal complex of Park as modified by Takiguchi comprises a ligand La (left side ligand in the figure above) has identical structure as Applicant’s Formula 1, wherein R4 is no substitution; R1, R3, and R4 are each independently hydrogen; R2 is a substituted or unsubstituted arylsilyl group (triphenylsilyl); X is NR”; R” is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, meeting all the limitations of claims 1 and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786